DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al. (7,883,312).
Eguchi discloses an interface of a centrifugal fan, comprising: an inlet shroud 16 of an impeller 1 (Fig. 3); an air intake 26 positioned in overlapping arranged with a portion of the inlet shroud; and a clearance defined between the inlet shroud and the air intake (see annotated Fig. 3 below), wherein the clearance forms a labyrinth fluid flow path for a leakage air flow (col. 10, lines 4-18).







[AltContent: textbox (Air intake gap)]
[AltContent: textbox (Outlet)][AltContent: arrow][AltContent: textbox (Clearance)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    597
    768
    media_image1.png
    Greyscale

		Annotation of Fig. 3 of Eguchi et al.

Regarding claim 2, the labyrinth fluid flow path has a non-linear configuration (Fig. 3).
Regarding claim 3, the clearance that forms the labyrinth fluid flow path has at least one turn formed therein (Fig. 3).
Regarding claim 4, the at least one turn includes at least a 90 degree turn (Fig. 3).
Regarding claim 5, the at least one turn is at least a 120 degree turn (Fig. 3).
Regarding claim 6, the at least one turn is about a 180 degree turn (Fig. 3).
Regarding claim 7, the air intake has a gap formed therein (see annotated Fig. 3 above), and a portion of the inlet shroud 16 is positioned within the gap such that the air intake and the inlet shroud axial overlap 
Regarding claim 8, the gap is located between a sidewall 27 of the air intake and a portion of a bell mouth curve of the suction intake (see annotated Fig .3 above).

Regarding claim 10, the inlet shroud further comprises a flange 17 (Fig. 3) extending from an exterior surface of the inlet shroud.
Regarding claim 12, an outlet of the fluid flow path is oriented to direct the leakage flow parallel to a main airflow through the inlet shroud (Fig. 3).
Regarding claim 17, an outlet of the fluid flow path is oriented to direct a leakage flow parallel to the main airflow (Fig. 3 above).
Regarding claim 18, the air intake has a gap formed therein, and a portion of the inlet shroud is positioned within the gap (Fig. 3 above).
Regarding claim 19, the air intake further comprises a sidewall 27 and a bell mouth curve 26, the gap being defined between the sidewall and a portion of the bell mouth curve.

Regarding claim 13, Eguchi discloses a fan comprising: a centrifugal impeller 11 configured to rotate about an axis of rotation (Fig. 3 above), the impeller having a plurality of blades 12 and an inlet shroud 16 mounted at a distal end to the plurality of blades; and an air intake 26 positioned upstream from the impeller relative to a main airflow such that the air intake and the inlet shroud axially overlap, the air intake being contoured to direct the main airflow towards the impeller; and a fluid flow path defined between the impeller and the air intake suction intake, wherein the fluid flow path forms a labyrinth seal (col. 10, lines 4-18).
Regarding claim 14, the fluid flow path has a non-linear configuration (Fig. 3).

Regarding claim 15, the fluid flow path has at least one turn formed therein (Fig. 3).
Regarding claim 16, the fluid flow path includes at least one about 180 degree turn (Fig. 3; col. 10, lines 4-18).


	Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Eguchi et al. (7,748,954), Carroll et al. (6,450,765) and Van Houten (4,917,572) are cited to show different centrifugal fan each with an air intake forming a seal with a corresponding impeller shroud.  


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.





/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745